ICJ_132_MaritimeDelimitation-BlackSea_ROU_UKR_2004-11-19_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
MARITIME DELIMITATION
IN THE BLACK SEA

(ROMANIA v. UKRAINE)

ORDER OF 19 NOVEMBER 2004

2004

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
A LA DELIMITATION MARITIME
EN MER NOIRE

(ROUMANIE c. UKRAINE)

ORDONNANCE DU 19 NOVEMBRE 2004
Official citation:

Maritime Delimitation in the Black Sea
(Romania v. Ukraine), Order of 19 November 2004,
LC.J. Reports 2004, p. 273

Mode officiel de citation:

Delimitation maritime en mer Noire
(Roumanie c. Ukraine), ordonnance du 19 novembre 2004,
C.LJ. Recueil 2004, p. 273

 

Sales number
ISSN 0074-4441 N° de vente: 884

ISBN 92-1-070994-2

 

 

 
19 NOVEMBER 2004

ORDER

MARITIME DELIMITATION
IN THE BLACK SEA

(ROMANIA v. UKRAINE)

DELIMITATION MARITIME
EN MER NOIRE

(ROUMANIE c. UKRAINE)

19 NOVEMBRE 2004

ORDONNANCE
273

INTERNATIONAL COURT OF JUSTICE

2004 YEAR 2004
19 November
General List
No. 132 19 November 2004

CASE CONCERNING
MARITIME DELIMITATION
IN THE BLACK SEA

(ROMANIA v. UKRAINE)

ORDER

Present: President Sui; Vice-President RANJEVA; Judges KOROMA,
VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, KOOIJMANS,
REZEK, AL-KHASAWNEH, BUERGENTHAL, OWADA, TOMKA;
Registrar COUVREUR.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45, paragraph 1, and 48 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
16 September 2004, whereby Romania instituted proceedings against
Ukraine in respect of a dispute concerning “the establishment of a single
maritime boundary between the two States in the Black Sea, thereby
delimiting the continental shelf and the exclusive economic zones apper-
taining to them”’;

Whereas on 16 September 2004 a certified copy of the Application was
transmitted to Ukraine;

Whereas Romania has appointed H.E. Mr. Bogdan Aurescu as Agent
and H.E. Mr. Julian Buga and Mr. Cosmin Dinescu as Co-Agents; and

4
274 MARITIME DELIMITATION (ORDER 19 XI 04)

whereas Ukraine has appointed H.E. Mr. Olexander Motsyk as Agent
and H.E. Mr. Dmytro Markov and Mr. Volodymyr Krokhmal as
Co-Agents;

Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 25 October 2004, Romania suggested that each
of the Parties should be allowed a period of six months for the prepara-
tion of its pleading; and whereas Ukraine stated that it desired a period
of one year from the filing of Romania’s Memorial for the preparation of
its Counter-Memorial;

Taking into account the views of the Parties,

Fixes the following time-limits for the filing of the written pleadings:

19 August 2005 for the Memorial of Romania;
19 May 2006 for the Counter-Memorial of Ukraine; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this nineteenth day of November, two
thousand and four, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
Romania and the Government of Ukraine, respectively.

(Signed) Sut Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070994-2
